825 F.2d 410
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Henry L. DANIELS, Plaintiff-Appellant,v.SECRETARY OF HEALTH AND HUMAN SERVICES, Defendant-Appellee.
No. 87-1542
United States Court of Appeals, Sixth Circuit.
Aug. 3, 1987.

ORDER
Before KENNEDY, JONES and NELSON, Circuit Judges.


1
This appeal has been referred to this panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.


2
Plaintiff has appealed from the order of the district court remanding the action to the Secretary of Health and Human Services for further proceedings regarding the Secretary's conclusion that plaintiff's nonexertional limitations do not limit his capacity for light work.  An order remanding a case to have an agency reconsider the matter or receive additional evidence is not appealable.  Whitehead v. Califano, 596 F.2d 1315 (6th Cir. 1979); Dalto v. Richardson, 434 F.2d 1018 (2d Cir. 1970), cert. denied, 401 U.S. 979 (1971); Bohms v. Gardner, 381 F.2d 283 (8th Cir. 1967), cert. denied, 390 U.S. 964 (1968).


3
It is ORDERED that the appeal be and hereby is dismissed for lack of jurisdiction.  Rule 9(b)(1), Rules of the Sixth Circuit.